Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 6, 2014 (the
“Effective Date”), is entered into by and among SemManagement, L.LC., a Delaware
limited liability company (“SemManagement”), SemGroup Corporation, a Delaware
corporation (“SemGroup”), Rose Rock Midstream GP, LLC (“Rose Rock”), a Delaware
limited liability company, and Carlin Conner, an individual who resides in
Hamburg, Germany (“Executive”). SemGroup is the sole member of Rose Rock.
SemManagement is wholly owned by SemGroup. SemGroup and its direct and indirect
subsidiaries (including SemManagement) and its Affiliates (as defined in
Section 1.1 below) are sometimes collectively referred to herein as the
“Company.”

W I T N E S S E T H:

WHEREAS, SemManagement desires to employ Executive, and Executive desires to be
employed by SemManagement, upon the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby,
SemManagement, SemGroup, Rose Rock and Executive hereby agree as follows:

1. Definitions. Where used in this Agreement, the terms listed below shall have
the following meanings:

1.1. “Affiliate” means any entity controlling, controlled by, or under common
control of SemGroup.

1.2. “Annual Bonus” means the opportunity to receive payment of a cash annual
incentive pursuant to the SemManagement L.L.C. Short Term Incentive Program
payable for the achievement of performance goals established by the Board or the
Compensation Committee , as set forth in Section 6.2.

1.3. “Award Agreement” shall have the meaning defined in the Plan, the Rose Rock
Plan, or in any other plan or program under which Executive may be awarded an
equity award, respectively.

1.4. “Base Salary” means Executive’s annual base salary, as set forth in
Section 6.1.

1.5. “Board” means the Board of Directors of SemGroup.

1.6. “Cause” means any one or more of the following:

1.6.1. Executive’s conviction of or plea of nolo contendre to a felony, or other
crime involving fraud, dishonesty or moral turpitude; or

1.6.2. Executive’s commission of a willful wrongful act intending to enrich
himself at the expense of the Company, or that causes serious injury, monetary
or otherwise, to the Company; or



--------------------------------------------------------------------------------

1.6.3. Executive’s willful or reckless neglect or misconduct in the performance
of his duties which results in a material adverse effect on the Company; or

1.6.4. Executive’s willful or reckless violation or disregard of the Company’s
Code of Business Conduct and Ethics or, if applicable, the written code of
ethics for CEO and senior financial officers previously provided to Executive;

1.6.5. Executive’s material willful or reckless violation or disregard of a
written Company policy previously provided to Executive; or

1.6.6. Executive’s habitual or gross neglect of duties.

Provided that, for purposes of paragraphs 1.6.2 through 1.6.6, an act, or
failure to act, shall not constitute Cause if it can reasonably be cured by
Executive within 10 business days after Executive is given written notice by the
Chairman of the Board. The determination of whether it can reasonably be cured
shall be determined by the Board.

1.7. “Change in Control” means, except as otherwise provided below, the
occurrence of any one or more of the following:

1.7.1. any person (as such term is used in Rule 13d-5 of the SEC under the
Exchange Act) or group (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than an Affiliate of SemGroup or any employee
benefit plan (or any related trust) sponsored or maintained by SemGroup or any
of its Affiliates (a “Related Party”), becomes the beneficial owner (as such
term is defined in Rule 13d-3 of the SEC under the Exchange Act) of thirty
percent (30%) or more of the common stock of SemGroup or of Voting Securities
representing thirty percent (30%) or more of the combined voting power of all
Voting Securities of SemGroup, except that no Change in Control shall be deemed
to have occurred solely by reason of such beneficial ownership by a person with
respect to which both more than seventy percent (70%) of the common stock of
such person and Voting Securities representing more than seventy percent
(70%) of the combined voting power of the Voting Securities of such Person are
then owned, directly or indirectly, by the persons who were the direct or
indirect owners of the common stock and Voting Securities of SemGroup
immediately before such acquisition, in substantially the same proportions as
their ownership, immediately before such acquisition, of the common stock and
Voting Securities of SemGroup, as the case may be; or

1.7.2. SemGroup’s Incumbent Directors (determined using the Effective Date as
the baseline date) cease for any reason to constitute at least a majority of the
directors of SemGroup then serving; or

1.7.3. consummation of a merger, reorganization, recapitalization,
consolidation, or similar transaction (any of the foregoing, a “Reorganization
Transaction”), other than a Reorganization Transaction that results in the
Persons who were the direct or indirect owners of the outstanding common stock
and Voting Securities of SemGroup immediately before such Reorganization
Transaction becoming, immediately after the consummation of such Reorganization
Transaction, the direct or indirect owners, of both at least sixty percent
(60%) of the then-outstanding common stock of the Surviving Corporation and
Voting Securities representing at least sixty percent (60%) of the combined
voting power of the then- outstanding Voting Securities of the Surviving
Corporation, in substantially the same respective proportions as such Persons’
ownership of the common stock and Voting Securities of SemGroup immediately
before such Reorganization Transaction; or

 

2



--------------------------------------------------------------------------------

1.7.4. approval by the stockholders of SemGroup of a plan or agreement for the
sale or other disposition of all or substantially all of the consolidated assets
of SemGroup or a plan of complete liquidation of SemGroup, other than any such
transaction that would result in: (i) a Related Party owning or acquiring more
than fifty percent (50%) of the assets owned by SemGroup immediately prior to
the transaction, or (ii) the Persons who were the direct or indirect owners of
the outstanding common stock and Voting Securities of SemGroup immediately
before such transaction becoming, immediately after the consummation of such
transaction, the direct or indirect owners, of more than fifty percent (50%) of
the assets owned by SemGroup immediately prior to the transaction.

Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to Executive if, in advance of such event,
Executive agrees in writing that such event shall not constitute a Change in
Control. Upon the Board’s determination that a sale or other disposition of all
or substantially all of the consolidated assets of SemGroup or a plan of
complete liquidation of SemGroup that was approved by stockholders will not
occur, a Change in Control shall be deemed not to have occurred from such date
of determination forward, and this Agreement shall continue in effect as if no
Change in Control had occurred except to the extent termination requiring
payments under this Agreement occurs prior to such Board determination.
Notwithstanding the foregoing, all determinations of whether a Change in Control
has occurred shall be made in accordance with Section 409A of the Code as it
relates to payment of deferred compensation as defined in Section 409A.

1.8. “Code” means the Internal Revenue Code of 1986 or any successor law, and
the U.S. Treasury Regulations issued thereunder, as amended.

1.9. “Confidential and Proprietary Information” means any non-public information
of any kind or nature in the possession of SemManagement, SemGroup, or any of
its Affiliates, including without limitation, ideas, processes, methods,
systems, procedures, designs, innovations, devices, inventions, discoveries,
know-how, data, techniques, models, lists of former, present and prospective
customers, vendors, suppliers and employees, marketing, business or strategic
plans, pricing structure, financial information, research and development
information, trade secrets or other subject matter relating to SemGroup’s or its
Affiliates’ products, services, businesses, operations, employees, customers or
suppliers, whether in tangible or intangible form, including: (i) any
information that gives SemGroup or any of its Affiliates a competitive advantage
in the gathering, transportation, storage, distribution, blending and/or
marketing of crude oil, natural gas, natural gas liquids, refined petroleum
products and/or liquid asphalt cement and other businesses in which SemGroup or
an Affiliate is engaged, or (ii) any information obtained by SemGroup or any of
its Affiliates from third parties to which SemGroup or an Affiliate owes a duty
of confidentiality, or (iii) any information that was learned, discovered,
developed, conceived, originated or prepared during or as a result of
Executive’s performance of any services on behalf of SemGroup or any Affiliate.
Notwithstanding the foregoing, “Confidential and Proprietary Information” shall
not include: (i) information that is or becomes generally known to the public
through no fault of Executive; (ii) information obtained on a nonconfidential
basis from a third party other than SemGroup or any Affiliate, which third party
disclosed such information without breaching any legal, contractual or fiduciary
obligation; (iii) information approved for release by written authorization of
SemGroup; or (iv) the general industry knowledge and experience possessed or
gained by Executive. For purposes of this Agreement, “Confidential and
Proprietary Information” shall include the execution of this Agreement by the
Executive and the terms and conditions contained herein.

 

3



--------------------------------------------------------------------------------

1.10. “Disability” means a medically determined physical or mental impairment as
a result of which Executive becomes unable to continue to fully perform his
essential functions with or without a reasonable accommodation under this
Agreement for ninety (90) consecutive calendar days, or for shorter periods
aggregating one hundred twenty (120) or more days in any twelve (12) month
period, or upon the determination by a physician selected by mutual agreement
between Executive (or his legal representative) and SemManagement on account of
Executive’s mental or physical impairment that Executive will be unable to
return to work and perform his essential functions with or without a reasonable
accommodation within ninety (90) calendar days following the date of such
determination. Notwithstanding the foregoing, all determinations of whether the
Executive suffers from a Disability shall be made in accordance with
Section 409A of the Code as it relates to payment of deferred compensation as
defined in Section 409A.

1.11. “Employment Date” means the date upon which Executive actually commences
his employment, which both parties expect will be April 1, 2014.

1.12. “Employment Period” means the period of Executive’s employment commencing
on the Employment Date. Subject to the terms and conditions contained in this
Agreement and any Award Agreements, Executive’s employment may be terminated by
either Executive or by SemManagement at any time upon written notice.

1.13. “Good Reason” means a Separation from Service initiated by Executive on
account of any one or more of the following actions or omissions that occurs
without Executive’s prior written consent:

1.13.1. A material reduction in the nature or scope of Executive’s duties,
functions, responsibilities, or authority;

1.13.2. A reduction in Executive’s annual Base Salary or Target Annual Bonus;

1.13.3. A material reduction in the kind or level of Executive’s aggregate
benefits from the amounts and/or levels to which Executive is entitled
immediately prior to such reduction, other than pursuant to a reduction that
also is applied to all other executive officers of the Company;

1.13.4. Relocation of the principal offices of SemGroup of more than fifty
(50) miles, so long as such new location is farther from Executive’s residence
than the prior location;

1.13.5. The failure of SemManagement to materially comply with its obligations
under this Agreement.

For the avoidance of doubt, the following shall not constitute “Good Reason”:
the notification and placement of Executive on administrative leave with
compensation and benefit continuation pending a potential determination by the
Board that Executive may be terminated for Cause.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Executive will not be deemed to have
terminated for Good Reason unless (A) the Executive provides written notice to
the Company of the existence of one of the conditions described above within
ninety (90) days after the Executive has knowledge of the initial existence of
the condition, (B) the Company fails to remedy the condition so identified
within thirty (30) days after receipt of such notice (if capable of correction),
(C) the Executive provides a notice of termination to the Company within thirty
(30) days of the expiration of the Company’s period to remedy the condition
specifying an effective date for the Executive’s termination, and (D) the
effective date of the Executive’s termination of employment is within ninety
(90) days after the Executive provides written notice to the Company of the
existence of the condition referred to in clause (A).

1.14. “In Connection with a Change in Control” means that Executive’s employment
is terminated based on Good Reason or involuntarily other than for Cause at any
time during the period beginning six (6) months prior to a Change in Control and
ending on the date that is twenty-four (24) months after the Change in Control.

1.15. “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation.

1.16. “Plan” means the SemGroup Corporation’s Equity Incentive Plan.

1.17. “Restricted Stock” shall have the meaning defined in the Plan.

1.18. “Restricted Units” shall have the meaning defined in the Rose Rock Plan.

1.19. “Rose Rock Board” means the Board of Directors of Rose Rock.

1.20. “Rose Rock Plan” means the Rose Rock Midstream Equity Incentive Plan.

1.21. “SemGroup Incumbent Directors” means, determined as of any date by
reference to any baseline date:

(a) the members of the Board on the date of such determination who have been
members of the Board since such baseline date, and

(b) the members of the Board on the date of such determination who were
appointed or elected after such baseline date and whose election, or nomination
for election by stockholders of SemGroup or the Surviving Corporation, as
applicable, was approved by a vote or written consent of two-thirds of the
directors comprising the SemGroup Incumbent Directors on the date of such vote
or written consent, but excluding each such member whose initial assumption of
office was in connection with (i) an actual or threatened election contest,
including a consent solicitation, relating to the election or removal of one or
more members of the Board, (ii) a “tender offer” (as such term is used in
Section 14(d) of the Exchange Act), or (iii) a proposed Reorganization
Transaction.

1.22. “Separation from Service” shall have the meaning attributed by the
provisions of the Treasury Regulations issued under Section 409A, as amended.

 

5



--------------------------------------------------------------------------------

1.23. “Surviving Corporation” means the parent corporation resulting from a
Reorganization Transaction or, if securities representing at least fifty percent
(50%) of the aggregate voting power of all Voting Securities of a corporation
affected by a Change in Control, which is not a Reorganization Transaction, are
directly or indirectly owned by another corporation, such other corporation.

1.24. “Target Annual Bonus” means, as of any date, the amount equal to the
product of Executive’s Base Salary determined as of such date multiplied by the
percentage of such Base Salary to which Executive would have been entitled
immediately prior to such date under any Annual Bonus arrangement for the Year
for which the Annual Bonus is awarded if the performance goals established
pursuant to such Annual Bonus were achieved at the one hundred percent
(100%) level as of the end of the Year; provided, however, that if Executive’s
Annual Bonus is discretionary and no one hundred percent (100%) target level is
formally established either under the Annual Bonus arrangement or otherwise,
Executive’s “Target Annual Bonus” shall mean the amount equal to one hundred
percent (100%) of Executive’s Base Salary.

1.25. “Voting Securities” means securities of a corporation that are entitled to
vote generally in the election of directors of such corporation.

1.26. “Work Product” means any and all work product, including, but not limited
to, documentation, tools, templates, processes, procedures, discoveries,
inventions, innovations, technical data, concepts, know-how, methodologies,
methods, drawings, prototypes, trade secrets, notebooks, reports, findings,
business plans, recommendations and memoranda of every description, that
Executive makes, conceives, discovers or develops alone or with others during
the course of Executive’s employment with SemGroup or during the twelve-month
period following Executive’s Separation from Service (whether or not protectable
upon application by copyright, patent, trademark, trade secret or other
proprietary rights).

1.27. “Year” means calendar year.

2. Employment. SemManagement agrees to employ Executive, and Executive agrees to
enter the employment of SemManagement, upon the terms and subject to the
conditions herein provided. Executive shall work primarily from SemGroup’s Tulsa
office, but agrees to spend time as reasonably necessary in the Company’s other
offices.

3. Position and Duties.

3.1. Position. During the Employment Period, Executive shall serve as President
and Chief Executive Officer of SemGroup and President and Chief Executive
Officer of Rose Rock. In addition, Executive shall serve the Company in such
capacities as the Board may designate from time to time consistent with the
foregoing offices. In such capacities, Executive shall have such duties,
functions, responsibilities and authority customarily associated with the
position of a President and Chief Executive Officer of a company comparable to
SemGroup; subject, however, to applicable reasonable restrictions imposed by the
Board.

 

6



--------------------------------------------------------------------------------

3.2. Duties. During the Employment Period, Executive shall be employed in a
full-time capacity and shall devote his best efforts and substantially all of
his professional time, skill and attention in furtherance of the business and
affairs of the Company, except for (i) usual, ordinary and customary periods of
vacation as provided in Section 6.5 below and absence due to illness or other
disability and (ii) such leadership and/or board positions with such community,
civic or trade organizations as the Board shall reasonably approve. Executive
shall comply with all written policies and procedures applicable to full-time
executive employees, which may be changed at any time, without prior notice, in
the Company’s sole discretion, to the extent such policies and procedures are
not inconsistent with this Agreement.

3.3. Board Membership. Executive will be nominated to serve as Chairman of the
Rose Rock Board and a Director of the Board during the Employment Period. If so
elected, upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from either or both the Board and the
Rose Rock Board (as elected thereto) (and all other positions held at the
Company and any other entity as contemplated by Section 3.4 below) voluntarily,
without any further required action by Executive effective as of the end of
Executive’s employment and Executive, unless otherwise requested by the Board.
At the Board’s request, Executive will execute any documents necessary to
reflect his resignation.

3.4. Other Entities. As reasonably required in connection with conducting the
business and affairs of the Company, Executive agrees to serve, without
additional compensation, as an officer and member of the governing body of each
of the subsidiaries, partnerships, joint ventures, limited liability companies
and other Affiliates, including but not limited to the Board of Directors of
Rose Rock.

4. Term of Agreement. The term of this Agreement shall be for an initial period
of three (3) years commencing on the Effective Date and ending on the third
anniversary of the Effective Date; provided, however, that commencing on the
one-year anniversary of the Effective Date and each annual anniversary of such
date (the “Renewal Date”), the Term shall be automatically extended so as to
terminate three (3) years from such Renewal Date. If on or before the Renewal
Date the Company gives Executive notice that the Term will not be so extended,
this Agreement will continue for the remainder of the then-current Term and
expire. Notwithstanding the Term, this Agreement will automatically terminate
upon Executive’s Separation from Service. For the avoidance of doubt, it is
understood that the termination of Executive’s employment is a separate event
which may or may not occur with the expiration of the Term.

5. Relocation.

5.1. Relocation Expenses. As a condition of Executive’s employment,
SemManagement expects Executive to take up residence in the Tulsa metropolitan
area no later than August 1, 2014. Subject to Section 21 below, Executive’s
reasonable out-of-pocket expenses of relocation to the Tulsa metropolitan area
will be reimbursed by SemManagement; provided, however, such reimbursement shall
be subject to receipt by SemManagement of adequate substantiation of the amount
and nature of the expense, by receipts or similar documentation of such
expenses. Such expenses shall include (i) the cost of reasonable temporary
housing in the Tulsa metropolitan area for a period of up to six months;
(ii) penalties necessarily and actually incurred by Executive in breaking leases
and services contracts, to include the penalty on cancellation of the lease on
Executive’s current home, estimated (but not capped) at $23,400; (iii) the
packing, transportation to Tulsa, and unpacking of Executive’s personal and
household goods, estimated (but not capped) at $75,000; (iv) reasonable and
necessary storage expenses; and (v) ordinary closing costs on

 

7



--------------------------------------------------------------------------------

the purchase of a residence in Tulsa. SemManagement will also reimburse
Executive for the reasonable expenses incurred by members of Executive’s
immediate family to travel a reasonable number of times to and from Tulsa, via
business class, until the family permanently relocates.

5.2. Traveling Expenses until Relocation. Until Executive’s relocation as
described in Section 5.1 above and subject to Section 21 below, Executive will
be reimbursed for reasonable expenses incurred in connection with traveling from
Executive’s current residence to SemGroup’s Tulsa office and the Company’s other
offices during the performance of his duties and services hereunder upon
presentation by Executive of an itemized account, accompanied by appropriate
receipts sufficient to meet the requirements for documentation of expenses
required by the Code and satisfactory to SemManagement, in substantiation of
such expenses. This provision shall not be construed as a limitation on any
other expenses reimbursable to Executive either before or following relocation
in accordance with the Company’s standard policies and procedures.

6. Compensation and Related Matters. During the Employment Period, Executive
shall be entitled to receive the following compensation:

6.1. Base Salary. SemManagement shall pay Executive a Base Salary of five
hundred fifty thousand dollars ($550,000.00) per annum, subject to required
payroll deductions and other deductions as agreed by SemManagement and
Executive, payable in accordance with the payroll practices adopted by
SemManagement. Executive’s salary will be subject to review by the Board not
less than annually, and adjusted in the discretion of the Board.

6.2. Annual Bonus. For each Year during the Employment Period beginning in 2014
, Executive will be eligible to receive an Annual Bonus. Executive’s target
Annual Bonus will be determined according to the SemManagement L.L.C. Short-Term
Incentive Plan for employees of the Company as adopted by the Board but in no
event will “target” be set at less than one hundred percent (100%) of Base
Salary or will “maximum” be set at more than two hundred percent (200%) of Base
Salary. The actual earned Annual Bonus, if any, payable to Executive for any
performance period will depend upon the extent to which the applicable
performance goal(s) specified by the Board or the Compensation Committee are
achieved or exceeded and will be adjusted for under- or over- performance. Any
earned Annual Bonus shall be paid to Executive on or before March 15 of the
following Year. Executive’s Annual Bonus for 2014 will not be prorated for a
partial Year of employment.

6.3. Benefits. Executive shall, during the Employment Period, be eligible to
participate in such insurance, medical and other employee benefit plans of the
Company, which may be in effect, from time to time, to the extent such plans are
generally available to other executive officers of the Company who are employed
in the United States.

6.4. Other Benefit Programs. Executive shall participate in any long- term
incentive plan or other similar program(s) approved by the Board for employees
of the Company. Provided, however, Executive’s annual target percentage under
the Plan or such other long term equity incentive program shall be two hundred
sixty percent (260%) of Base Salary.

 

8



--------------------------------------------------------------------------------

6.5. Vacations. Executive shall be entitled to five (5) weeks vacation per Year
(prorated for any partial Year during the Employment Period), with pay.
Executive may carry over up to a maximum of forty (40) hours of unused vacation
to the following Year. Executive agrees to utilize his vacation at such time or
times as are (i) consistent with the proper performance of his duties and
responsibilities hereunder and (ii) mutually convenient for the Company and
Executive.

6.6. Expenses. Subject to Section 21 below, Executive will be reimbursed for
reasonable business expenses incurred in the performance of his duties and
services hereunder and in furtherance of the business of the Company upon
presentation by Executive of an itemized account, accompanied by appropriate
receipts sufficient to meet the requirements for documentation of expenses
required by the Code and satisfactory to SemManagement, in substantiation of
such expenses. The Company shall only reimburse such expenses that are properly
permitted as deductions, in whole or in part in accordance with the Code, and
the Company shall maintain records for all such expenses as set forth in the
Code and regulations promulgated thereunder.

6.7. Tax and Financial Planning Assistance. Subject to Section 21 below, the
Company will also reimburse Executive for annual income tax return preparation
and financial planning up to fifteen thousand dollars ($15,000.00) per Year.

6.8. Signing Compensation. As an incentive for his retention under this
Agreement, within thirty (30) days of the Employment Date Executive shall
receive the following:

6.8.1. SemManagement shall pay Executive a one time, lump sum amount of six
hundred thousand dollars ($600,000.00) (the “Signing Payment”), less required
payroll deductions. In the event that Executive voluntarily terminates his
employment without Good Reason during the first twelve (12) months of the
Employment Period, he shall repay a fraction of the Signing Payment prorated by
the number of weeks remaining until the anniversary of the Employment Date.

6.8.2. Executive shall be granted a one-time award of shares of equity in
SemGroup and Rose Rock (the “Equity”) in such amounts so as to equal the
aggregate sum of five million dollars ($5,000,000.00) in fair market value as of
the grant date specified in the Award Agreement. Eighty-five percent (85%) of
the Equity shall be in Restricted Stock, and the remaining fifteen percent
(15%) shall be in Restricted Units. The Restricted Stock and Restricted Units
will be granted under and subject to the terms, definitions and provisions of
the Plan and the Rose Rock Plan, respectively, and any Award Agreement pursuant
to which such Equity is granted. The Equity awarded under this Section 6.8.2
shall vest in five equal annual installments; provided that the Award Agreements
for such Equity shall provide for immediate vesting of all unvested Equity in
the event that Executive’s employment is involuntarily terminated by the Company
without Cause or terminates due to Good Reason. No Equity shall be subject to
performance criteria. Except as provided in this Agreement, the Restricted Stock
will be subject to SemGroup’s standard terms and conditions for Awards of Equity
and any Award Agreement pursuant to which such Equity is granted.

6.8.3. Executive will be entitled to receive dividends (if any) attributable to
Restricted Stock granted under this Subsection 6.8 during the vesting period.

 

9



--------------------------------------------------------------------------------

7. Indemnification and D&O Insurance. Subject to applicable law, Executive will
be provided indemnification and advancement of expenses and attorney’s fees to
the maximum extent permitted by SemGroup’s Amended and Restated Certificate of
Incorporation and Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement. The Company shall also maintain
commercially reasonable directors’ and officers’ insurance covering Executive
during the Employment Period in such amount and pursuant to such terms as is
typical and customary for companies of similar size and nature as the Company.

8. Termination.

8.1. Upon Termination. In the event that Executive’s employment with
SemManagement terminates for any reason, including the Disability or death of
Executive, Executive shall be entitled to payment of any (i) earned but unpaid
Base Salary up to the effective date of the termination; (ii) if Executive’s
Separation from Service occurs after the end of a Year but before the Annual
Bonus for that Year is fully paid, the Annual Bonus will be paid to Executive on
the date upon which the Short Term Incentive Program bonuses are paid, but the
payment shall be reduced by the amount of any Annual Bonus previously paid to
Executive with respect to such prior Year; (iii) payment for unused vacation
prorated from January 1 to the Separation from Service; (iv) benefits provided
under the terms of any employee benefits plans applicable to Executive;
(v) subject to Section 6.6, unreimbursed business expenses required to be
reimbursed to Executive; and (vi) rights to indemnification and advancement that
Executive may have under SemGroup’s Amended and Restated Certificate of
Incorporation, Bylaws, this Agreement, any applicable policy of insurance, as
applicable. Except for any Annual Bonus payable under item (ii) above, amounts
payable under this Section 8.1 shall be paid no later than thirty (30) days
after the effective date of the termination. All of Executive’s equity awards
then outstanding shall vest and payout only in accordance with the applicable
Award Agreements for such equity awards.

8.2. Termination for Disability. In the event of Executive’s Disability,
SemManagement may terminate Executive’s employment. If Executive’s employment
terminates because of Disability, Executive shall be entitled to the payment in
Section 8.1. Any unvested Restricted Stock or Restricted Units shall vest
according to the applicable Award Agreement.

8.3. Termination By SemManagement Other than For Cause, or by Executive for Good
Reason, Not In Connection With a Change in Control. Subject to Executive’s
compliance with the obligations contained in Section 9, in the event that
Executive’s employment is terminated, either by SemManagement involuntarily
other than for Cause or by Executive for Good Reason, resulting in Executive’s
Separation from Service, but not In Connection with a Change in Control, then,
in addition to the amounts payable under Section 8.1, Executive will receive the
following:

8.3.1. [Intentionally omitted.]

8.3.2. An amount equal to the two (2) times the sum of Executive’s annual Base
Salary, determined as of the Separation from Service, payable on the first
business day following six (6) months after the Separation from Service.

 

10



--------------------------------------------------------------------------------

8.3.3. The Restricted Stock granted to Executive under paragraphs 6.8.2 shall be
accelerated such that one hundred percent (100%) of any unvested Shares shall
vest on the Separation from Service.

8.3.4. Executive shall be reimbursed for reasonable fees and costs for
outplacement services incurred by Executive within six (6) months after the
Separation from Service, promptly upon presentation of reasonable documentation
of such fees and costs, subject to a maximum of ten thousand dollars
($10,000.00). All requests of Executive for reimbursement must be submitted to
SemGroup within twelve (12) months of Separation from Service and SemGroup shall
make the reimbursement of reasonable requests no later than thirty (30) days
after such request, but in all events within fifteen (15) months of Separation
from Service.

8.3.5. During the lesser of the period during which Executive or a qualifying
beneficiary (as defined in Section 607 of ERISA) has in effect an election for
post-termination continuation coverage or conversion rights to welfare benefits
under applicable law, including Section 4980 of the Code (“COBRA”), or the
period ending on the eighteen (18) month anniversary of the Separation from
Service (“Severance Period”), Executive (or, if applicable, the qualifying
beneficiary) shall be entitled to such coverage at an out-of-pocket premium cost
that does not exceed the out-of-pocket premium cost applicable to similarly
situated active employees (and their eligible dependents); provided, however,
that if Executive is eligible for retiree benefits provided under any welfare
benefit plan, program, policy, practice or procedure of the SemGroup Parties,
Executive shall be entitled to receive such retiree benefits in lieu of the
COBRA coverage provided by this Section 8.4.5.

8.4. Termination Other than For Cause, or by Executive for Good Reason, in
Connection With a Change in Control. Subject to Executive’s compliance with the
obligations contained in Section 9, in the event that Executive’s employment is
terminated, either by SemManagement involuntarily other than for Cause or by
Executive for Good Reason, In Connection with a Change in Control, then, in
addition to the amounts payable under Section 8.1, Executive will receive the
following:

8.4.1. [Intentionally omitted.]

8.4.2. An amount equal to three (3) times the sum of Executive’s annual Base
Salary plus the Target Annual Bonus, each determined as of the Separation from
Service; provided, however, that any reduction in either the Base Salary or
Target Annual Bonus that would qualify as Good Reason shall be disregarded for
this purpose, payable on the first business day following six (6) months after
the Separation from Service.

8.4.3. The Restricted Stock granted to Executive under paragraphs 6.8.2 shall be
accelerated such that one hundred percent (100%) of any unvested Shares shall
vest on the date of Executive’s termination.

8.4.4. Executive shall be reimbursed for reasonable fees and costs for
outplacement services incurred by Executive within six (6) months after the
Separation from Service, promptly upon presentation of reasonable documentation
of such fees and costs, subject to a maximum of ten thousand dollars
($10,000.00). All requests of Executive for reimbursement must be submitted to
SemGroup within twelve months of Separation from Service and SemGroup shall make
the reimbursement of reasonable requests no later than thirty (30) days after
such request, but in all events within fifteen (15) months of Separation from
Service.

 

11



--------------------------------------------------------------------------------

8.4.5. During the lesser of the period during which Executive or a qualifying
beneficiary (as defined in Section 607 of ERISA) has in effect an election for
post-termination continuation coverage or conversion rights to welfare benefits
under applicable law, including Section 4980 of the Code (“COBRA”), or the
period ending on the eighteen (18) month anniversary of the Separation from
Service (“Severance Period”), Executive (or, if applicable, the qualifying
beneficiary) shall be entitled to such coverage at an out-of-pocket premium cost
that does not exceed the out-of-pocket premium cost applicable to similarly
situated active employees (and their eligible dependents); provided, however,
that if Executive is eligible for retiree benefits provided under any welfare
benefit plan, program, policy, practice or procedure of the SemGroup Parties,
Executive shall be entitled to receive such retiree benefits in lieu of the
COBRA coverage provided by this Section 8.4.5.

8.5. Release Agreement. As a condition to the receipt of benefits under either
Section 8.3 or 8.4, Executive shall execute, and not revoke, a release of claims
in substantially the same form attached hereto as Exhibit A no later than the
day prior to the date on which the payment would otherwise become payable (the
“Release Expiration Date”). Such release may be subsequently modified by
SemManagement to reflect changes mandated by applicable law, or by agreement of
the parties. Notwithstanding anything in this Agreement to the contrary, no
benefits will be paid under Sections 8.4.2 unless such release becomes effective
prior to the Release Expiration Date.

8.6. Death. If Executive dies during the Employment Period, SemManagement will
pay to such third party or parties as Executive may designate in writing or, in
the absence of such designation to the estate of Executive, the amount payable
pursuant to Section 8.1. This Agreement shall in all other respects terminate
upon Executive’s death, and all rights of Executive and his heirs, testamentary
executors and testamentary administrators regarding compensation and other
benefits under this Agreement shall immediately cease. Any unvested Restricted
Stock or Restricted Units shall vest according to the applicable Award
Agreement.

8.7. Continuation of Insurance. For a period of seventy-two (72) months after
the Separation from Service (or for any known longer applicable statute of
limitations period, the Executive shall be entitled to coverage under a
directors’ and officers’ liability policy in an amount no less than, and on the
same terms as, those provided in Section 7.

9. Executive Covenants.

9.1. Confidentiality. Executive acknowledges that in the course of performing
services for SemGroup and its Affiliates, Executive may create (alone or with
others), learn of, have access to, or receive Confidential and Proprietary
Information. Executive recognizes that all such Confidential and Proprietary
Information is the sole and exclusive property of SemGroup and its Affiliates or
of third parties to which SemGroup or an Affiliate owes a duty of
confidentiality, that it is SemGroup’s policy to safeguard and keep confidential
all such Confidential and Proprietary Information, and that disclosure of
Confidential and Proprietary Information to an unauthorized third party would
cause irreparable damage to SemGroup and its Affiliates. Executive agrees that,
except as required by the duties of Executive’s employment with SemGroup or any
of its Affiliates and except in connection with enforcing Executive’s rights
under this Agreement or if compelled by a court

 

12



--------------------------------------------------------------------------------

or governmental agency or in connection with the filing of a charge with an
administrative agency or participating in an investigation by an administrative
agency, in each case provided that prior written notice is given to SemGroup,
Executive will not, without the written consent of SemGroup, willfully
disseminate or otherwise disclose, directly or indirectly, any Confidential and
Proprietary Information disclosed to Executive or otherwise obtained by
Executive during his employment with SemGroup or its Affiliates, and will take
all necessary precautions to prevent disclosure, to any unauthorized individual
or entity (whether or not such individual or entity is employed or engaged by,
or is otherwise affiliated with, SemGroup or any Affiliate), and will use the
Confidential and Proprietary Information solely for the benefit of SemGroup and
its Affiliates and will not use the Confidential and Proprietary Information for
the benefit of any other Person nor permit its use for the benefit of Executive.
These obligations shall commence on the Effective Date and continue during and
after the termination of Executive’s employment for any reason and for so long
as the Confidential and Proprietary Information remains Confidential and
Proprietary Information.

9.2. Non-Competition. During the period beginning on the Effective Date and
ending twelve (12) months after the date of Executive’s Separation from Service,
for any reason, Executive agrees that he will not without the written consent of
SemGroup, at any time, directly or indirectly, in any capacity:

9.2.1. own, operate, manage, have a proprietary interest in, extend financial or
other assistance to, engage or participate in, become employed by, serve as a
director of, or render advisory or consulting or other services in connection
with, any third party which is then engaged in the gathering, transportation,
storage, distribution, blending and/or marketing of crude oil, natural gas,
natural gas liquids, refined petroleum products and/or liquid asphalt cement in
any market (defined as the geographic area) in which the Company is operating at
the date of Separation from Service; or

9.2.2. solicit or accept business from any third party that is a customer of
Company and with which Company has substantial business dealings during the
Employment Period or the post-employment period set forth in Section 9.2, if
such solicitation or acceptance of business would result in a loss or reduction
of business by the Company with such customer.

9.2.3. Notwithstanding the foregoing restrictions, Executive shall not be
restricted from making any investment in any publicly-traded entity if such
investment does not represent more than one percent (1%) of the aggregate market
value of the outstanding capital stock or debt (as applicable) of such entity.

9.3. Non-Solicitation. During the period beginning on the Effective Date and
ending twenty-four (24) months after the date of Executive’s Separation from
Service, for any reason, Executive shall not, directly or indirectly:

9.3.1. Encourage, influence, solicit, or cause, or attempt to do so, any
employee any employee, director or consultant of Company to terminate his/her
relationship with Company;

9.3.2. Solicit, induce or attempt to induce any customer or supplier of Company
to cease being a customer or supplier of Company or to divert or take away, or
attempt to divert or take away, from the Company the business or patronage of
such customers or suppliers; or

 

13



--------------------------------------------------------------------------------

9.3.3. Solicit the purchase or sale of goods, services or combination of goods
and services from the established customers of Company on behalf of Executive or
any third party (which is then engaged in the gathering, transportation,
storage, distribution, blending and/or marketing of crude oil, natural gas,
natural gas liquids, refined petroleum products and/or liquid asphalt cement)
instead of the Company. For the purpose of this provision, “established
customers” shall be deemed to include any entity or person which has been a
customer or supplier of Company within twelve (12) months of the date of
Executive’s Separation from Service.

9.4. Intellectual Property. During the Employment Period and thereafter upon
SemGroup’s request, regardless of the reason for Executive’s Separation from
Service, Executive shall disclose immediately to SemGroup all Work Product that:
(i) relates to the business of Company or any customer or supplier to Company or
any of the products or services being developed, manufactured, sold or otherwise
provided by Company or that may be used in relation therewith; or (ii) results
from tasks or projects assigned to Executive by Company; or (iii) results from
the use of the premises or personal property (whether tangible or intangible)
owned, leased or contracted for by Company. Executive agrees that any Work
Product shall be the property of SemGroup and, if subject to copyright, shall be
considered a “work made for hire” within the meaning of the Copyright Act of
1976, as amended. If and to the extent that any such Work Product is not a “work
made for hire” within the meaning of the Copyright Act of 1976, as amended,
Executive hereby assigns, and agrees to assign, to SemGroup all right, title and
interest in and to the Work Product and all copies thereof, and all copyrights,
patent rights, trademark rights, trade secret rights and all other proprietary
and intellectual property rights in the Work Product, without further
consideration, free from any claim, lien for balance due, or rights of retention
thereto on the part of Executive.

9.4.1. Executive agrees that, upon disclosure of Work Product to SemGroup,
Executive will, during the Employment Period and at any time thereafter, at the
request and cost of SemGroup, execute all such documents and perform all such
acts as SemGroup (or its duly authorized agent) may reasonably require: (i) to
apply for, obtain and vest in the name of SemGroup alone (unless SemGroup
otherwise directs) letters patent, copyrights or other intellectual property
protection in any country throughout the world, and when so obtained or vested
to renew and restore the same; and (ii) to prosecute or defend any opposition
proceedings in respect of such applications and any opposition proceedings or
petitions or applications for revocation of such letters patent, copyright or
other intellectual property protection, or otherwise in respect of the Work
Product. In the event that SemGroup is unable, after reasonable effort, to
secure Executive’s execution of such documents, whether because of Executive’s
physical or mental incapacity or for any other reason whatsoever, Executive
hereby irrevocably designates and appoints SemGroup and its duly authorized
officers and agents as his agent and attorney-in-fact, to act for and on his
behalf to execute and file any such application or applications and to do all
other lawfully permitted acts to further the prosecution, issuance and
protection of letters patent, copyright and other intellectual property
protection with the same legal force and effect as if personally executed by
Executive, other than in connection with the good-faith performance of his
duties as an officer of SemGroup or its Affiliates.

9.5. Non-Disparagement. Executive agrees that he will not disparage, criticize,
impugn or otherwise make any derogatory public statements regarding SemGroup
and/or any of its Affiliates, together with their respective present or former
officers, directors, partners, stockholders, employees and agents, and each of
their predecessors, successors and

 

14



--------------------------------------------------------------------------------

assigns, or that impugns or in any way reflects adversely upon the business or
reputation of the foregoing Persons. SemManagement and SemGroup agree that they
will not, and will not allow an Affiliate to, disparage, criticize, impugn or
otherwise make any derogatory public statements regarding Executive.
Notwithstanding the foregoing, nothing herein shall be deemed to preclude
Executive or Company’s officers, directors, employees, representatives or agents
from providing truthful testimony or information pursuant to subpoena, court
order or other similar legal or regulatory process or the filing of a charge
with an administrative agency or participation in an investigation by an
administrative agency, provided, that to the extent permitted by law, Executive
will promptly inform SemGroup of any such obligation prior to participating in
any such proceedings.

9.6. Acknowledgments by Executive. Executive acknowledges that the covenants
contained in this Agreement are reasonable in the scope of the activities
restricted, the geographic area covered by the restrictions, and the duration of
the restrictions, and that such covenants are reasonably necessary to protect
SemGroup’s legitimate interests in its Confidential and Proprietary Information,
its proprietary work, and in its relationships with its employees, customers,
suppliers and agents. Executive has had an opportunity to, consult with their
respective legal counsel and to be advised concerning the reasonableness and
propriety of such covenants. Executive acknowledges that his observance of the
covenants contained herein will not deprive Executive of the ability to earn a
livelihood or to support his dependents.

9.7. Right to Injunctive Relief. In recognition of the confidential nature of
the Confidential and Proprietary Information, and in recognition of the
necessity of the limited restrictions imposed by this Agreement, Executive and
SemGroup agree that it would be impossible to measure solely in money the
damages which SemGroup would suffer if Executive were to breach any of his
obligations hereunder. Executive acknowledges that any breach of any provision
of this Agreement would irreparably injure SemGroup. Accordingly, Executive
agrees that if he breaches any of the provisions of this Agreement, SemGroup
shall be entitled, in addition to any other remedies to which SemGroup may be
entitled under this Agreement or otherwise, to an injunction to be issued by a
court of competent jurisdiction, to restrain any breach, or threatened breach,
of any provision of this Agreement without the necessity of posting a bond or
other security therefor, and Executive hereby waives any right to assert any
claim or defense that SemGroup has an adequate remedy at law for any such
breach.

9.8. Survival of Covenants. All of the Executive’s covenants shall survive any
Separation from Service of Executive, without regard to the reasons for such
termination.

9.9. Forfeiture in the Event of Executive’s Breach. SemManagement’s obligation
to pay the amounts set forth in Sections 8.3 and 8.4, regarding termination
other than for Cause, or Good Reason, are conditioned upon Executive’s
compliance with his covenants regarding confidentiality, non-competition,
non-solicitation, intellectual property, and non-disparagement. In the event
that an arbitrator determines that Executive has breached any of these
covenants, SemManagement shall not have any obligation to pay or provide any
amounts which may be otherwise due to Executive under Sections 8.3 or 8.4.

10. Arbitration. Any disputes, claims or controversies between Company and
Executive including, but not limited to those arising out of or related to this
Agreement or out of the parties’ employment relationship shall be settled by
arbitration as provided herein. The provisions of this Section 10 shall survive
the termination or rescission of this Agreement.

 

15



--------------------------------------------------------------------------------

All arbitration shall be in accordance with Rules of the American Arbitration
Association, including discovery, and shall be undertaken pursuant to the
Federal Arbitration Act. Arbitration will be held in Tulsa, Oklahoma unless the
parties mutually agree to another location. The decision of the arbitrator(s)
will be enforceable in any court of competent jurisdiction. The parties,
however, agree that the Executive and the Company shall be entitled to obtain
injunctive or other equitable relief to enforce the provisions of this Agreement
in a court of competent jurisdiction. The parties further agree that this
arbitration provision is not only applicable to the Company but its Affiliates
and its/their respective officers, directors, employees and related parties.

11. No Set-off by SemGroup. Executive’s right to receive when due the payments
and other benefits provided for under this Agreement is absolute, unconditional
and subject to no set-off, counterclaim, recoupment, or other claim, right or
action that Company may have against Executive or others, except as expressly
provided in this Section or as specifically otherwise provided in this
Agreement. Notwithstanding the prior sentence, Company shall have the right to
deduct any amounts outstanding on any loans or other extensions of credit to
Executive from Company from Executive’s payments and other benefits (if any)
provided for under this Agreement. Notwithstanding any provision of this
Agreement to the contrary, Executive acknowledges that any incentive-based
compensation paid to the Executive under this Agreement may be subject to
recovery by Company under any clawback policy which Company may adopt from time
to time, including, without limitation, any policy which Company may be required
to adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the United States Securities and
Exchange Commission thereunder or the requirements of any national securities
exchange on which SemGroup or its Affiliates’ common stock may be listed. The
Executive agrees to promptly return any such incentive-based compensation which
Company determines it is required to recover from the Executive under any such
clawback policy. Time is of the essence in the performance by Company of its
respective obligations under this Agreement.

12. Notices. Any notices or other communications required or permitted to be
sent hereunder shall be in writing and shall be duly given if personally
delivered, sent postage prepaid by certified or registered mail, return receipt
requested or via facsimile, as follows:

(a) If to Executive:

Carlin Conner

4631 Regent Manor

Kingwood, TX 77345

Facsimile: (            )                     

with a copy (which shall not constitute notice) to:

McDermott Will & Emery LLP

1000 Louisiana Street, Suite 3900

Houston, TX 77002-5005

Facsimile: (713) 739-7592

Attn: Alison L. Smith

 

16



--------------------------------------------------------------------------------

(b) If to the Company:

SemManagement, L.L.C.

c/o SemGroup Corporation

Two Warren Place

6120 South Yale Avenue, Suite 700

Tulsa, OK 74136-4216

Facsimile: (918) 524-8687

Attn: General Counsel

Either party may change the address for the sending of notice to such party by
written notice to the other party sent in accordance with the provisions hereof.

13. Complete Agreement. This Agreement contains the entire understanding of the
parties with respect to the employment of Executive and supersedes all prior
arrangements or understanding with respect thereto and all oral or written
employment agreements or arrangements between the Company and Executive.

14. Amendment. This Agreement may not be altered or amended except in writing,
duly executed by the party against whom such alteration or amendment is sought
to be enforced.

15. Assignment. This Agreement is personal and non-assignable by Executive.

16. Successors. This Agreement shall inure to the benefit of and be binding upon
Company (as referred to collectively throughout this Section) and its successors
and assigns. Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. Any successor to
the business or assets of Company that assumes or agrees to perform this
Agreement by operation of law, contract, or otherwise shall be jointly and
severally liable with Company under this Agreement as if such successor were
Company. If Executive’s employment is transferred from SemManagement to the
Company, the rights and obligations of SemManagement (determined prior to such
transfer) shall automatically become the rights and obligations of the assignee
(determined immediately following such transfer), without requiring the consent
of Executive.

17. Code Section 280G Cutback. Notwithstanding any provision of this Agreement
to the contrary, if any amount or benefit to be paid under Section 8 of this
Agreement would be an “excess parachute payment” (within the meaning of
Section 280G of the Code, or any successor provision thereto) but for the
application of this sentence, then the payment to be paid or provided under this
Agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment, as so reduced,
constitutes an excess parachute payment. Whether requested by Executive or the
Company, the determination of whether any reduction in such payment or benefit
to be provided under this Agreement or otherwise is required pursuant to the
preceding sentence will be made at the expense of the Company by the Company’s
independent accountants. The fact that Executive’s right to payment or benefit
may be reduced by reason of the limitations contained in this Section 17 will
not of itself limit or otherwise affect any rights Executive has other than
pursuant to this Agreement. In the event that any payment or benefit intended to
be provided under this Agreement is required to be reduced pursuant to this
Section 17, the Company will reduce Executive’s payment and/or benefit, to the
extent required, in the following order: (i) the lump sum payment described in
Section 8.4.2, (ii) the health continuation benefits set forth in Section 8.4.4,
and (iii) the outplacement benefit described in Section 8.4.3.

 

17



--------------------------------------------------------------------------------

18. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), the Treasury regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and after
application of all available exemptions, including but not limited to, the
“short-term deferral rule” and “involuntary separation pay plan exception” and
the provisions of this Agreement shall be construed in a manner consistent with
that intention. The Company shall not have any liability to Executive with
respect to tax obligations that result under any tax law and makes no
representation with respect to the tax treatment of the payments and/or benefits
provided under this Agreement. Any provision required for compliance with
Section 409A that is omitted from this Agreement shall be incorporated herein by
reference and shall apply retroactively, if necessary, and be deemed a part of
this Agreement to the same extent as though expressly set forth herein.

If, and to the extent required to comply with Section 409A, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” (excluding death) within the meaning of Section 409A
and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean “separation from service” (excluding death). If Executive is deemed on the
date of termination to be a “specified employee,” within the meaning of that
term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology, then with regard to any payment or the providing of any benefit
made under this Agreement, to the extent required to be delayed in compliance
with Section 409A(a)(2)(B) of the Code, and any other payment or the provision
of any other benefit that is required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, such payment or benefit shall not be made or
provided prior to the earlier of (i) the expiration of the six-month period
measured from the date of Executive’s “separation from service” or (ii) the date
of death. On the first business day following six months after the date of
“separation from service,” or if earlier, on the date of death, all payments
delayed pursuant to this subparagraph and Section 409A (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expense
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (iii) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.

 

18



--------------------------------------------------------------------------------

For purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which Executive is entitled under this Agreement
shall be treated as a separate payment within the meaning of Section 409A. In
addition, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments under Section 409A,
including Treas. Reg. Section 1.409A-2(b)(2)(iii).

19. Representations and Warranties.

(a) Authority. Each party hereto has full power and authority to execute,
deliver, and perform this Agreement. This Agreement has been duly executed and
delivered by each party and constitutes a valid and legally binding obligation,
enforceable in accordance with the terms hereof, except to the extent such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting creditors’ rights
generally and (ii) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance) in certain instances.

(b) No Default. The execution, delivery, and performance by each party of this
Agreement does not and will not conflict with or result in a violation of any
provision of, or constitute (with or without the giving of notice or the passage
of time or both) a default under, or require any consent, approval,
authorization or waiver of, or notice to, any party to, any contract, agreement,
or other instrument or obligation to which the respective party is a party or by
which the respective party or any of his/its properties may be bound.

(c) Proceedings. Executive shall disclose to Company any proceedings, actions,
claims, suits, or investigations, pending or, to the knowledge of Executive,
threatened against or involving Executive. There are no proceedings, actions,
claims, suits, or investigations, pending or, to the knowledge of the parties
hereto, threatened seeking to restrain, prohibit, or obtain damages or other
relief in connection with this Agreement or the transactions contemplated
herein.

20. Legal Fees Related to this Agreement. SemManagement will pay the reasonable
legal fees of a counsel of Executive’s choice which are incurred by Executive
through the date of the execution of this Agreement in connection with
Executive’s resignation from Executive’s current employer and evaluation of this
Agreement and employment arrangement with SemManagement, up to a maximum of
twenty-five thousand dollars ($25,000.00).

21. Reimbursement or Payment of Expenses. Notwithstanding any other provision of
this Agreement, in no event shall any expense incurred by, on behalf or for the
benefit of Executive be reimbursed or paid later than the end of the Year
following the Year in which that expense was incurred, and the amounts
reimbursed or paid in any one Year shall not affect the amounts reimbursable or
payable in any other Year. Executive’s right to receive such reimbursements or
benefit from such payments may not be exchanged or liquidated for any other
benefit.

22. Governing Law. This Agreement will be governed by the laws of the state of
Delaware, without regard to its choice of law provisions or those of any state
or other jurisdiction.

 

19



--------------------------------------------------------------------------------

23. Severability. In the event that any term, condition or provision of this
Agreement is for any reason rendered void, all remaining terms, conditions and
provisions shall remain and continue as valid and enforceable obligations of the
parties hereto.

24. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
agreement.

25. Guaranty. In the event that SemManagement defaults on the payment of a
monetary obligation owed to Executive under this Agreement, SemGroup hereby
unconditionally guarantees the payment of such obligation.

26. Electronic Signatures. This Agreement may be executed by electronically
transmitted signatures, and such signatures shall be deemed to be as valid as an
original signature whether or not confirmed by delivering the original
signatures in person, by courier or by mail, although it is the parties’
intention to deliver original signatures after delivery of electronic
signatures.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement in
multiple counterparts as of the day and year first above written.

[Signatures appear on the following page.]

 

20



--------------------------------------------------------------------------------

SEMMANAGEMENT, L.L.C. By:   /s/ Candice L. Cheeseman   Candice L. Cheeseman  
General Counsel and Secretary SEMGROUP CORPORATION By:   /s/ Candice L.
Cheeseman   Candice L. Cheeseman   General Counsel and Secretary ROSE ROCK
MIDSTREAM GP, LLC By:   /s/ Candice L. Cheeseman   Candice L. Cheeseman  
General Counsel and Secretary EXECUTIVE By:   /s/ Carlin Conner   Carlin Conner

 

21



--------------------------------------------------------------------------------

EXHIBIT A

SEMGROUP CORPORATION

AGREEMENT, WAIVER AND MUTUAL RELEASE

This agreement, waiver and mutual release (“Agreement”), made as of the
             day of                     , 20         (the “Effective Date”), is
made by and among SemManagement, L.L.C., SemGroup Corporation, and Rose Rock
Midstream GP, L.L.C. (SemManagement, L.L.C. SemGroup Corporation, and Rose Rock
Midstream GP, L.L.C., collectively and with their successors, the “Company”) and
Carlin Conner (“Executive”).

WHEREAS, Executive and the Company have entered into that certain employment
agreement relating to Executive’s employment as President and Chief Executive
Officer of SemGroup Corporation and Rose Rock Midstream GP, L.L.C., and other
related positions, duties, and obligations, as the same may be amended from time
to time (“Employment Agreement”); and

WHEREAS, pursuant to the Employment Agreement, under certain specified
conditions, Executive is entitled to various severance payments and benefits
upon a termination of employment, conditioned upon, among other things,
Executive’s execution and delivery to the Company of an agreement releasing the
Company from certain claims;

NOW, THEREFORE, in consideration for receiving benefits and severance payments
under the Employment Agreement and in consideration of the representations,
covenants and mutual promises set forth in this Agreement, the parties agree as
follows:

1. Release.

(a) To the fullest extent allowed by applicable law, Executive, for himself and
his heirs, executors, assigns, agents, legal representatives, and personal
representatives, hereby releases, acquits and forever discharges the Company,
its Affiliates (as that term is defined in the Employment Agreement), and all of
their agents, subsidiaries, affiliates, and their respective officers,
directors, agents, servants, employees, attorneys, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time prior to
the day prior to execution of this Agreement that arose out of or were related
to Executive’s employment with the Company or Executive’s termination of
employment with the Company including, but not limited to, claims or demands
related to bonuses, commissions, stock, unvested stock options, or any other
unvested ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, sabbatical benefits, severance benefits, or any other
form of compensation or equity or thing of value whatsoever; claims pursuant to
under Title VII of the Civil Rights Act of 1964 as amended by the Civil Rights
Act of 1991, 42 U.S.C. § 2000e, et seq.; 42 U.S.C. § 1981; 42 U.S.C. § 1983; 42
U.S.C. § 1985; 42 U.S.C. § 1986; the Equal Pay Act of 1963, 29 U.S.C. § 206(d);
the National Labor Relations Act, as amended, 29 U.S.C. § 160, et seq.; the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; the
Employee Retirement Income Security Act of 1974, as amended, (“ERISA”), 29
U.S.C. § 1001, et seq.; the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act of 1990, 29 U.S.C.§ 621, et
seq.; the Family and Medical Leave Act of 1993,

 

A-1



--------------------------------------------------------------------------------

29 U.S.C.§ 2601 et seq.; the Equal Pay Act; the Rehabilitation Act of 1973; the
federal Worker Adjustment and Retraining Notification Act (as amended) and
similar laws in other jurisdictions; the Oklahoma Anti-Discrimination Act, Okla.
Stat., tit. 25, §§ 1101, et seq., and any claims for wrongful discharge, breach
of contract, breach of the implied covenant of good faith and fair dealing,
fraud, discrimination, harassment, defamation, infliction of emotional distress,
termination in violation of public policy, retaliation, including workers’
compensation retaliation under state statutes, tort law; contract law; wrongful
discharge; discrimination; fraud; libel; slander; defamation; harassment;
emotional distress; breach of the implied covenant of good faith and fair
dealing; or claims for whistle-blowing, or other claims arising under any local,
state or federal regulation, statute or common law. This Release does not apply
to the payment of any and all benefits and/or monies earned, accrued, vested or
otherwise owing, if any, to Executive under the terms of a Company-sponsored
retirement or savings plan or welfare plan providing medical benefits, except
that Executive hereby releases and waives any claims that his termination was to
avoid payment of such benefits or payments, and that, as a result of his
termination, he is entitled to additional benefits or payments. Additionally,
this Release does not apply to any payments or other amounts due Executive
pursuant to the Employment Agreement or to the indemnification and advancement
provided pursuant to the Employment Agreement. This Release does not apply to
any claim or rights which might arise out of the actions of the Company after
the date Executive signs this Agreement.

2. No Inducement. Executive agrees that no promise or inducement to enter into
this Agreement has been offered or made except as set forth in this Agreement,
that Executive is entering into this Agreement without any threat or coercion
and without reliance or any statement or representation made on behalf of the
Company or by any person employed by or representing the Company, except for the
written provisions and promises contained in this Agreement.

3. Damages. The parties agree that damages incurred as a result of a breach of
this Agreement will be difficult to measure. It is, therefore, further agreed
that, in addition to any other remedies, equitable relief will be available in
the case of a breach of this Agreement. It is also agreed that, in the event
Executive files a claim against the Company with respect to a claim released by
Executive herein (other than a proceeding before the EEOC or to challenge the
ADEA release or to the extent a release of such claim is not permitted as a
matter of law), the Company may withhold, retain, or require reimbursement of
all or any portion of the benefits and severance payments under the Employment
Agreement until such claim is withdrawn by Executive.

4. Advice of Counsel: Time to Consider; Revocation. Executive acknowledges the
following:

(a) Executive has read this Agreement and understands its legal and binding
effect. Executive is acting voluntarily and of Executive’s own free will in
executing this Agreement.

(b) Executive has been advised to seek and has had the opportunity to seek legal
counsel in connection with this Agreement.

 

A-2



--------------------------------------------------------------------------------

(c) Executive was given at least twenty-one (21) days to consider the terms of
this Agreement before signing it.

(d) Executive acknowledges that the severance payments and benefits under the
Employment Agreement is consideration that Executive is not otherwise entitled
to under any company plan, program or prior agreement.

(e) Executive has carefully read the contents of this Agreement and understands
its contents. Executive acknowledges that he is executing this Agreement
voluntarily, knowingly and without any duress or coercion.

Executive understands that, if Executive signs this Agreement, Executive may
revoke it within seven (7) days after signing it by delivering written
notification of intent to revoke within that seven (7) day period. Executive
understands that this Agreement will not be effective until after the seven
(7) day period has expired. If Executive revokes this Agreement, Executive will
repay any severance payment or benefits previously paid to Executive.
Notwithstanding the above, in no event shall the timing of the execution of the
release affect the timing of the receipt of compensation in such a manner as to
subject such compensation to Section 409A.

5. Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Agreement. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of the section to the
fullest extent possible while remaining lawful and valid.

6. Amendment. This Agreement shall not be altered, amended, or modified except
by written instrument executed by the Company and Executive. A waiver of any
portion of this Agreement shall not be deemed a waiver of any other portion of
this Agreement.

7. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

8. Headings. The headings of this Agreement are not part of the provisions
hereof and shall not have any force or effect.

9. Rules of Construction. Reference to a specific law shall include such law,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.

10. Applicable Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the State of Delaware without regard to
its choice of law principles.

[Signatures appear on the following page.]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
specified below.

 

CARLIN CONNER

 

SEMGROUP CORPORATION By:

 

 

Title:  

 

 

Date:  

 

 

SEMMANAGEMENT, L.L.C. By:

 

 

Title:  

 

 

Date:  

 

 

ROSE ROCK MIDSTREAM GP, L.L.C. By:  

 

 

Title:  

 

 

Date:  

 

 

 

A-4



--------------------------------------------------------------------------------

A C K N O W L E D G M E N T

I HEREBY ACKNOWLEDGE that SemGroup Corporation, Rose Rock Midstream GP, L.L.C.,
and SemManagement, L.L.C. (jointly, the “Company”), in accordance with the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act of 1990, informed me in writing that:

(1) I should consult with an attorney before signing the Agreement, Waiver and
Release (“Agreement”) that was provided to me.

(2) I may review the Agreement for a period of up to twenty-one (21) days prior
to signing the Agreement. If I choose to take less than twenty-one (21) days to
review the Agreement, I do so knowingly, willingly and on advice of counsel.

(3) For a period of seven (7) days following the signing of the Agreement, I may
revoke the Agreement, and that the Agreement will not become effective or
enforceable until the seven (7) day revocation period has elapsed.

(4) Any severance payments and benefits paid pursuant to the Agreement will be
paid in accordance with the Employment Agreement but will not be paid to me
until the seven-day revocation period has elapsed.

(5) The Company shall not accept my signed Agreement prior to the last day of my
employment.

I HEREBY FURTHER ACKNOWLEDGE receipt of this Agreement, Waiver and Release on
the             day of                     , 201        .

 

 

    

 

       

         

     Carlin Conner   

 

A-5